UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4829


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GRAHAM PAGE SIPE,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:06-cr-00133-JAB-2)


Submitted:   March 31, 2010                 Decided:   April 19, 2010


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Darren Byers, LAW OFFICE OF J. DARREN BYERS, P.A.,
Winston-Salem, North Carolina, for Appellant.  Paul Alexander
Weinman, OFFICE OF THE UNITED STATES ATTORNEY, Winston-Salem,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Graham       Page     Sipe       pled    guilty     pursuant         to    a    plea

agreement      to    armed      bank      robbery,      in    violation       of    21    U.S.C.

§ 2113    (2006),        and      was    sentenced       to     sixty-three         months        in

prison.       Counsel has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), stating that after a review of

the   record,       he   has      found    no     meritorious      issues       for      appeal.

Counsel       nonetheless          questions          whether     Sipe’s       sentence            is

reasonable.          Sipe has not filed a pro se supplemental brief

despite receiving notice that he may do so, and the Government

declined      to    file    a   responsive           brief.      Finding      no    error,         we

affirm.

              In the absence of a motion to withdraw a guilty plea,

we review the adequacy of a guilty plea pursuant to Fed. R.

Crim.    P.    11    for     plain       error.        United     States      v.        Martinez,

277 F.3d 517, 525 (4th Cir. 2002).                       A review of Sipe’s Rule 11

hearing reveals that the district court complied with Rule 11’s

requirements.            Sipe’s         plea    was    knowingly,       voluntarily,              and

intelligently        made,      with      full       knowledge    of    the     consequences

attendant to his guilty plea.                     We therefore find that no plain

error occurred and affirm Sipe’s conviction.

              We also find no error, plain or otherwise, with regard

to Sipe’s sentence and therefore affirm that sentence.                                       Sipe’s

presentence         investigation          report      properly        placed      him       in    a

                                                 2
category    I     criminal         history        and   attributed       him    with     a    total

offense    level        of    twenty-six,          yielding    a    Guidelines         range     of

sixty-three        to        seventy-eight          months.         At     sentencing,          the

district      court      considered              counsel’s    motion       for    a    downward

departure       based        on    Sipe’s        alleged     diminished        capacity,        but

reasonably concluded that the circumstances of Sipe’s offense

rendered him ineligible for a downward departure.                                The district

court offered Sipe an opportunity to allocute and considered the

18   U.S.C.       § 3553(a)             (2006)     factors    before       imposing          Sipe’s

sentence.

             We find that the district court appropriately treated

the Guidelines as advisory, adequately explained its rationale

for imposing Sipe’s sentence, and that the reasons relied upon

by   the    district          court        were     individualized,         plausible,          and

justified the sentence imposed.                         See United States v. Carter,

564 F.3d 325, 330 (4th Cir. 2009) (recognizing that the district

court must “place on the record an individualized assessment

based on the particular facts of the case before it” and that

the “individualized assessment . . . must provide a rationale

tailored to the particular case at hand and [be] adequate to

permit     meaningful         appellate          review”).         Moreover,      we     find    no

evidence     to    rebut          the    presumption       this    court       accords       Sipe’s

within-Guidelines sentence.                        See United States v. Allen, 491

F.3d 178, 193 (4th Cir. 2007).

                                                   3
               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                           This court

requires that counsel inform Sipe, in writing, of the right to

petition    the    Supreme      Court    of       the   United   States    for    further

review.     If Sipe requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this     court        for       leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Sipe.            We dispense with oral argument because the

facts   and     legal    contentions      are       adequately        presented    in    the

materials      before    the    court    and        argument     would    not     aid    the

decisional process.

                                                                                  AFFIRMED




                                              4